Citation Nr: 1700589	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  10-02 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for hypothyroidism, status post subtotal thyroidectomy with residual scar.

2.  Entitlement to service connection for a psychiatric disability other than posttraumatic stress disorder (PTSD), claimed as secondary to the Veteran's service-connected hypothyroidism.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran is represented by:  Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1966.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge, during which he withdrew his service connection claim for PTSD.  A transcript of that hearing is of record.

This matter was previously before the Board in July 2015, at which time the Board dismissed the Veteran's service connection claim for PTSD and remanded the remaining issues for further development.  The requested development was completed, and the case has been returned to the Board for further appellate   action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA     will notify the Veteran if further action is required.



REMAND

The Veteran seeks service connection for a psychiatric disability, secondary to his service-connected hypothyroidism.  The record shows that the Veteran underwent        a bilateral subtotal thyroidectomy in April 1966.  In November 1979, he was diagnosed with hypothyroidism and began treatment with Synthroid.  The Veteran contends that his current symptoms of depression and cognitive dysfunction were caused by failing to receive hormone replacements for many years after undergoing a thyroidectomy.  

VA treatment records from 2001 to the present reveal a history of treatment for various mental health symptoms, including depression, anxiety, substance abuse, and difficulty with concentration, memory, and cognitive function.  

A February 2002 VA treatment record indicates that the Veteran's thyroid-stimulating hormone (TSH) levels had been normal since December 1998. 

In July 2002, the Veteran's TSH was 41.25, which a VA examiner described as "significantly elevated," indicating that the Veteran's hypothyroidism was under medicated.  The examiner opined that "it is very difficult to assess what is caused by his thyroid and what is caused by his mental disorder at this time."  The Veteran's dosage of Synthroid was subsequently increased.

A May 2003 VA treatment record indicates that the Veteran's TSH was 70.3 in October 2002 and that Synthroid was not controlling his hypothyroidism.  After   the Veteran's thyroid medication was increased earlier that month, his TSH was down to 18.3, and the treatment provider noted that the Veteran looked good, but appeared slow in response.  

VA treatment records from May 2003 through March 2004 indicate that the Veteran's TSH levels ranged from 6.07 to 18.3, and his dosage of Synthroid was steadily increased.  An August 2003 VA mental health note indicates that "until [the Veteran's] TSH is in the normal range for several months, we won't know how much of his problems are related to the hypothyroidism."

In September 2006, the Veteran's TSH level was 10, and in June 2007, it was 9.08,  which a VA treatment provider described as "improved but still elevated."  An October 2007 VA endocrine examination report notes that the Veteran's June 2007 TSH level was indicative of severe hypothyroidism. 

During an October 2007 VA psychiatric examination, the Veteran reported symptoms of depression, anxiety, and general dysfunction.  The examiner opined that "at this state of having only [one] month of sobriety after drinking 18 beers   per day for many years, it would be impossible . . . to opine whether or not [the Veteran's] hypothyroidism has anything whatsoever to do with the Veteran's chief complaint of depression."  The examiner recommended reevaluating the Veteran in six months to a year "to see if [he] is depressed at that time, when another opinion can be tendered as to the cause."  

A June 2008 VA treatment record indicates that the Veteran's TSH was 25.49.  

The Veteran underwent another VA psychiatric examination in September 2009.  The examiner opined that given that thyroid laboratory testing was within normal limits, it was 50 percent or more probable that the Veteran's depression was not due to hypothyroidism.  

Subsequent VA treatment records indicate that the Veteran's TSH levels were elevated in June 2014 and December 2014.

The Veteran underwent another VA psychiatric examination in April 2016, and the examiner opined that the Veteran's depression was less likely than not due to or aggravated by his hypothyroidism and provided the following rationale:

The Veteran was euthymic at the time of discharge from the military.  The Veteran then engaged in heavy alcohol (and records indicate cannabis) abuse, both known depressants.  The Veteran eventually was found to be hypothyroid in the 1980s (about 20 years after discharge) and was started on Synthroid.  His thyroid has been adequately replaced since that time.  His current symptoms of depression, by his account, have resolved with treatment.  His current diagnosis is alcohol use disorder.  He does not meet criteria for a depressive disorder currently, and if he did, it would be related to his alcohol use disorder.  It would not be related to a thyroid problem, which has been adequately treated.  

The Board finds that a remand is necessary in order to obtain a new VA medical opinion because none of the opinions of record specifically address the Veteran's contention that his current psychiatric symptoms were caused by failing to receiving hormone replacements for many years after his thyroidectomy.  Additionally, the April 2016 VA examiner indicated the Veteran's thyroid has been adequately replaced since he started taking Synthroid.  However, as noted above, VA treatment records document "severe hypothyroidism" and elevated TSH levels on multiple occasions while taking Synthroid.  Therefore, on remand, the examiner should clarify the basis for that opinion.  Moreover, the examiner should also address whether any of the Veteran's cognitive symptoms are related his service-connected hypothyroidism.

With regard to the Veteran's increased rating claim for hypothyroidism, the Veteran's representative asserts that the Veteran's symptoms of depression and cognitive dysfunction should either be service connected on a secondary basis, or alternatively, considered under the criteria for evaluating hypothyroidism.  Indeed, the diagnostic code for hypothyroidism contemplates, among other things, evidence of mental disturbance, including dementia, slowness of thought, and depression.  See 38 C.F.R. § 4.119, Diagnostic Code 7903 (2016).  As such, the Board finds that the issue of entitlement to an increased rating for hypothyroidism is inextricably intertwined with the unresolved service connection claim for a psychiatric disorder.  Moreover, as the claims remanded herein could affect the Veteran's entitlement to TDIU, that claim must also be remanded for contemporaneous adjudication.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issues has been rendered).  

Updated VA treatment records should also be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file outstanding VA treatment records dated July 2016 to the present.  

2.  After the above development has been completed to the extent possible, and relevant records are associated with the claims file, the AOJ should return the Veteran's claims file to the examiner who performed April 2016  VA examination.  If the April 2016 VA examiner is unavailable, the evidence of record should be provided    to another appropriate examiner.  If a new examination    is deemed necessary, one should be scheduled.  After a review of the claims file, the examiner should answer the following:
 
a) Is it at least as likely as not (50 percent probability or greater) that any psychiatric disorder, including, but not limited to, depression, anxiety, and cognitive dysfunction, was caused by the Veteran's failure      to receive thyroid replacement medication for approximately 13 years after undergoing a bilateral subtotal thyroidectomy in April 1966?  Please explain why or why not.

b) Is it at least as likely as not (50 percent probability  or greater) that any psychiatric disorder, including, but not limited to, depression, anxiety, and cognitive dysfunction, was aggravated (permanently worsened beyond the natural progression) by the Veteran's failure to receive thyroid replacement medication for approximately 13 years after undergoing a bilateral subtotal thyroidectomy in April 1966?  Please explain why or why not.

c) Is it at least as likely as not (50 percent probability or greater) that any of the Veteran's mental health symptoms, including, but not limited to, depression, anxiety, and cognitive dysfunction, were caused     or aggravated (permanently worsened beyond       the natural progression) by the Veteran's hypothyroidism during the course of the claim (since August 2007)?  Please explain why or why not.  In doing so, the examiner should specifically address VA treatment records showing elevated TSH levels on multiple occasions after starting Synthroid in 1979.

3.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran should be furnished      a supplemental statement of the case and provided an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016). 


